Title: General Orders, 7 November 1777
From: Washington, George
To: 



Head-Quarters, White Marsh [Pa.] Novr 7th 1777.
Parole Exeter.C. Signs Kingston. Dover.


The independent Company commanded by Captn Weaver is to be annexed to, and do duty with the 10th Pennsylvania regiment ’till further orders.
Some disputes having arisen relative to certain men, inlisted by Mr Nelson, now doing duty in the 7th Pennsylvania regiment—A Court of inquiry is to examine into the matter, and report their opinion, whether those men should remain as they are, or be transferred to the 9th Pennsylv. regt for which regiment it is said they were inlisted. A field officer and captain from Maxwell’s brigade, and one field officer from Col. Humpton’s brigade are to compose this court, which is to sit to morrow morning at nine o’clock at Col. Brearley’s quarters, who is to be one of the members.
It is expected by the Commander in Chief, that all intelligence from the enemy’s lines, which may come to the knowledge of any officer, and bears the marks of authenticity, will be immediately communicated to him, or the Major General of the day, who will, if the cause requires it, give immediate information thereof to him.
Officers commanding at out-posts, are to receive and detain, all passes which are given merely for the purpose of passing them, lest they should afterwards be put to an improper use.
Since the General left Germantown in the middle of September last he has been without his baggage, and on that account is unable to receive company in the manner he could wish—he never-theless desires, the Generals, Field Officers, and Brigade Major of the day, to dine with him in future, at three o’clock in the afternoon.
